Per Curiam.

The substantial questions presented by the appeal in this case have been passed upon in the case of plaintiff’s fellow-passenger, Michael Toomey, against the same defendant (4 Misc. Eep. 392). For the reasons assigned in that case upon which the verdict in favor of the plaintiff was sustained, and there being no new question in the present case which deserves special notice, the judgment and order should be affirmed, with costs.
Present: Fbeedman and Gildebsleeve, JJ.
Judgment and order affirmed, with costs.